Title: Abigail Adams to John Adams, 8 June 1779
From: Adams, Abigail
To: Adams, John



My Dearest Friend

June 8th 79


Six Months have already elapsed since I heard a syllable from you or my dear Son, and five since I have had one single opportunity of conveying a line to you. Letters of various dates have lain months at the Navy Board, and a packet and Frigate both ready to sail at an hours warning have been months waiting the orders of Congress. They no doubt have their reasons, or ought to have for detaining them. I must patiently wait their Motions however painfull it is—and that it is so your own feelings will testify. Yet I know not but you are less a sufferer than you would be to hear from us, to know our distresses and yet be unable to relieve them. The universal cry for Bread to a Humane Heart is painfull beyond Discription, and the great price demanded and given for it, verifies that pathetick passage of sacred writ, all that a Man hath will he give for his life. Yet he who Miraculously fed a Multitude with 2 loaves and 5 fishes has graciously interposed in our favour and deliverd many of the Enimies supplies into our hands so that our distresses have been Mitigated. I have been able as yet to supply my own family spairingly but at a price that would astonish you. Corn is sold at 4 dollors hard money per Bushel which is eaquel to 80 at the rate of exchange.
Labour is at 8 dollors per Day and in 3 weeks at 12 tis probable, or it will be more stable than any thing else. Goods of all kinds are at such a price that I hardly dare mention it—Linnins at 20 dollors per yard the most ordinary sort calicow at 30 and 40, Broad cloths sold at 40 pounds per yard—West India goods full as high, Molasses at 20 dollors per Gallon, sugar 4 dollors per pound, Bohea Tea at 40 dollors and our own produce in proportion, Butchers meat at 6 and 7 and 8 shillings per pound, Board at 50 and 60 dollors per week. Rates high, that I suppose you will rejoice at, so would I, did it remedy the Evil. I pay 5 hundred Dollors, and a New continental rate has just appeard, my proportion of which will be 2 hundred more. I have come to this determination to sell no more Bills unless I can procure hard money for them altho I shall be obliged to allow a discount. If I sell for paper I through away more than half, so rapid is the depreciation, nor do I know that it will be received long. I sold a Bill to Blodget at 5 for one which was lookd upon as high at that time. The week after I received it, two Emissions were taken out of circulation and the greater part of what I had proved to be of that sort, so that those to whom I was indebted are obliged to wait and before it becomes due or is exchanged, it will be good for—as much as it will fetch, which will be nothing if it goes on as it has done for this 3 Months past, but I will not tire your patience any longer. I have not drawn any further upon you, I mean to wait the return of the Alliance which with longing Eyes I wait for. God grant it may bring me comfortable tidings from my dear dear Friend whose welfare is so essential to my happiness that it is entwined round my Heart, and cannot be impared or seperated from it without rending it assunder.
In contemplation of my situation I am sometimes thrown into an agony of distress. Distance, dangers—and O! I cannot name all the fears which sometimes oppress me and harrow up my soul. Yet must the common Lot of Man one day take place whether we dwell in our own Native Land, or are far distant from it. That we rest under the shadow of the Almighty is the consolation to which I resort, and find that comfort which the World cannot give. If he sees best to give me back my Friend, or to preserve my life to him, it will be so.
Our worthy Friend Dr. Winthrope is numberd with the great congregation to the inexpressible loss of Harvard College.

Let no weak drop
be shed for him. The Virgin in her bloom
cut off, the joyous youth, and darling child
These are the Tombs, that claim the tender Tear

And Elegiac Song. But Winthrope calls
For other Notes of Gratulation high
That now he wanders through those endless worlds
He here so well discried, and wandering talks,
And Hymns their Author with his glad compeers.

The Testimony he gave with his dyeing Breath in favour of revealed Religion, does honour to his memory and will endear it to every Lover of Virtue.
I know not who will be found worthy to succeed him.
Our Brother Cranch is immersd in publick Buisness—and so cumbered with it that he fears He shall not be able to write you a line.
Congress have not yet made any appointment of you to any other court. There appears a dilatoryness, an indisicion in their proceedings. I have in Mr. Lovell an attentive Friend who kindly informs me of every thing which passes relative to you and your situation, gives me extracts of your Letters both to himself and others. I know you will be unhappy whenever it is not in your power to serve your country—and wish yourself at home where at least you might serve your family.—I cannot say that I think our affairs go very well here. Our currency seems to be the source of all our Evils. We cannot fill up our continental Army by means of it, no bounty will prevail with them. What can be done with it, it will sink in less than a year. The advantages the Enemy daily gain over us is oweing to this. Most truly did you prophesy when you said that they would do all the mischief in their power with the forces they had here.
Many Letters lay in Boston for you which have been wrote Months. My good unkle Smith yesterday let me know that a Letter of Mark bound for Nants would sail in a day or two. I eagerly seaze the opportunity and beg you to give my blessing to my son to whom I have not time now to write. I dare not trust myself with the Idea nor can express how ardently I long to see both the parent and son. Our whole family have enjoyed great Health since your absence. Daughter and sons who dayly delight themselves with talking of Pappa and Brother present their Duty and Love. Your Worthy Mamma who is now here requests me to add her tenderest affection to you, who next to the writer is anxious to hear from you. Your Brother requests me to desire you to procure for him 2 peices of Linnin to the amount of 24 dollors which he will pay to me, and to send them whenever you have an opportunity of sending to me. I shall not write for any thing till
the Alliance returns and I find what success she has had.


My tenderest regards ever attend you in all places and situations know me to be ever ever yours.

